



EXHIBIT 10.18


AWARD NOTICE
UNDER THE FIFTH AMENDED AND RESTATED
ANSYS, INC. 1996 STOCK OPTION AND GRANT PLAN


Name of Participant:     
Target Award:         
Grant Date of Target Award:


Performance Cycle:     January 1, 2020 to December 31, 2022




Pursuant to the Fifth Amended and Restated ANSYS, Inc. 1996 Stock Option and
Grant Plan (the “Plan”), ANSYS, Inc., a Delaware corporation (the “Company”),
has selected the Participant named above to be awarded the Target Award
specified above, subject to the terms and conditions of the Plan and this Award
Notice. Capitalized terms used but not defined in this Award Notice or as
otherwise provided herein shall have the meaning given such terms in the Plan.
1.Acceptance of Award. The total number of Restricted Stock Units that may be
credited to the Participant (if any) shall be determined by the Company’s and
the Participant’s performance for the Performance Cycle specified above, as set
forth in Section 5 below. The actual number of Restricted Stock Units that may
be credited could be up to 180% of the Target Award and could also be lower than
the Target Award, including zero.
2.Termination of Employment. Subject to this Section 2 and Sections 3 and 5(a)
below, a Participant must be employed through the last day of the Performance
Cycle to vest in any of the Restricted Stock Units that may be credited, and all
Restricted Stock Units not yet vested upon the termination of the Participant’s
employment with the Company (or a Subsidiary(ies) as applicable) for any reason
shall automatically be forfeited as of the date of termination of employment.
Notwithstanding the foregoing, if prior to the last day of the Performance
Cycle, the Participant’s employment with the Company is terminated on account of
the Participant’s death, the Participant incurs a Disability (as defined below),
or the Participant’s employment is terminated by the Company without “Cause” (as
defined in the ANSYS, Inc. Executive Severance Plan (the “Executive Severance
Plan”) or, in the case of the Company’s Chief Executive Officer (the “CEO”), the
Employment Agreement between the Company and the CEO dated August 29, 2016 (the
“CEO Employment Agreement”)) (each such event a “Qualifying Event”), any
Restricted Stock Units that are not vested will remain eligible to vest in
accordance with their terms based upon achievement of the applicable performance
conditions and subject to the Company’s certification of the performance metrics
attainment but on a prorated basis based upon the number of whole months that
the Participant provided services as a Participant to the Company prior to the
Participant’s Qualifying Event during the Performance Cycle; provided,





--------------------------------------------------------------------------------




however, in the case of death or Disability, the prorated payment shall be based
on the greater of 100% of the Target Award or the actual amount determined based
upon the achievement of the applicable performance conditions. Payment shall be
made as provided for in Section 4, except as necessary in the case of death or
Disability to fall within the short-term deferral period specified in Treas.
Reg. § 1.409A-1(b)(4).
In the case of a termination on account of a termination by the Company of the
Participant’s employment without Cause, entitlement is subject to the
Participant’s satisfaction of the release requirement set forth in the Executive
Severance Plan or, in the case of the CEO, the CEO Employment Agreement. For
purposes hereof, “Disability” shall mean the Participant: (a) becoming eligible
to receive benefits under the Company’s then current long-term disability plan
that is applicable to the Participant; or, (b) where the Participant is not
eligible to participate in the Company long-term disability plan, after becoming
permanently disabled under the mandatorily applicable health or welfare
regulations of the applicable jurisdiction; or, (c) in the absence of such a
determination under said regulations, after becoming permanently disabled from
performing work in any occupation.
3.Termination in Connection with Certain Corporate Transactions. Notwithstanding
any agreement or plan to the contrary, in the event of the occurrence of a
Transaction as defined in the Plan, the Award shall vest in accordance with the
Plan and as specified in the Executive Severance Plan (or, in the case of the
CEO, the CEO Employment Agreement) in the case of certain qualifying
terminations in connection with such Transactions (and not pursuant to the
change in control events specified in the Executive Severance Plan (or, in the
case of the CEO , the CEO Employment Agreement) to the extent different or
consistent with the definition of Transaction in the Plan), provided further
that payout will be made within 30 days of such qualifying termination event.
4.Issuance of Shares.
(a)    Notwithstanding anything to the contrary, payment shall be made within
the short-term deferral period specified in Treas. Reg. § 1.409A-1(b)4). Shares
of Stock (if any) shall be issued in settlement of any credited Restricted Stock
Units within 74 days after the end of the final day of the Performance Cycle,
subject to the Participant’s continued employment with the Company through the
last day of the final Performance Cycle (except as otherwise provided for
pursuant to Sections 2 and 3 above). Each Restricted Stock Unit relates to one
share of Stock. Shares of Stock (if any) shall be delivered to the Participant
in accordance with the terms of this Award Notice and of the Plan, upon
compliance to the satisfaction of the Committee with all requirements under
applicable laws or regulations in connection with such issuance and with the
requirements hereof and of the Plan. The determination of the Committee as to
such compliance shall be final and binding on the Participant.
(b)    Until such time as shares of Stock are issued to the Participant pursuant
to the terms hereof and of the Plan, the Participant shall have no rights as a
stockholder with respect to any shares of Stock underlying the Restricted Stock
Units, including but not limited to any voting rights.


2

--------------------------------------------------------------------------------




5.Determination of Awards
(a)    The number of Restricted Stock Units to be credited shall be determined
by the Committee pursuant to the performance conditions described in the
enclosed Exhibits.
(b)    The Committee, at its first regular meeting following the conclusion of
the Performance Cycle and the delivery to the Company of its audited financial
statements for such Performance Cycle, shall determine the actual number of
Restricted Stock Units that will be deemed to have been earned and credited to
the Participant, in accordance with the enclosed Exhibits.
6.Non-Competition and Non-Solicitation. As additional consideration for the
grant of this Award to the Participant, the Participant hereby agrees that if at
any time during his or her employment with the Company or any Subsidiary (the
“Employment Period”) and for a period of one year after the termination of his
or her employment with the Company or any Subsidiary no matter what the cause of
that termination (the “Post-Employment Period”), he or she engages for any
reason, directly or indirectly, whether as owner, part-owner, shareholder,
member, partner, director, officer, trustee, employee, agent or consultant, or
in any other capacity, on behalf of himself or herself or any firm, corporation
or other business organization other than the Company and its Subsidiaries, in
any one or more of the following activities:
(a)    during the Employment Period and/or Post-Employment Period, the
development, marketing, solicitation, or selling of any product or service that
is competitive with the products or services of the Company, or products or
services that the Company has under development or that are subject to active
planning at any time during Participant’s employment provided that the
restrictions set forth in this Section 6(a) for the Post-Employment Period shall
not apply to any Participant who is a California-based employee;
(b)    during the Employment Period and/or Post-Employment Period, the use of
any of the Company’s confidential or proprietary information, copyrights,
patents or trade secrets which was acquired by the Participant as an employee of
the Company and its Subsidiaries; or
(c)    during the Employment Period and/or Post-Employment Period, any activity
for the purpose of inducing, encouraging, or arranging for the employment or
engagement by anyone other than the Company and its Subsidiaries of any
employee, officer, director, agent, consultant, or sales representative of the
Company and its Subsidiaries or attempt to engage any of them in a manner which
would deprive the Company and its Subsidiaries of their services or place them
in a conflict of interest with the Company and its Subsidiaries;
then (i) this Award shall terminate effective on the date on which he or she
first engages in such activity, unless terminated sooner by operation of any
other term or condition of this Award or the Plan, and (ii) all shares of Stock
issued to the Participant pursuant to this Award shall become immediately due
and payable by Participant to the Company and if such shares of Stock have been
sold by the Participant, an amount equal to the proceeds from such sale shall
become immediately due and payable by the Participant to the Company.
Participant acknowledges and agrees that the activities set forth in this
Section 6(a)-(c) are adverse to the Company’s interests, and that it would be
inequitable for Participant to benefit from this Award should Participant


3

--------------------------------------------------------------------------------




engage in any such activities during or within one year after termination of his
or her employment with the Company. Participant acknowledges and agrees that the
rights and remedies set forth in this Section 6 are in addition to and are not
intended to limit any other rights or remedies the Company may have available to
it, both during and at any time after the termination of Participant’s
employment with the Company, including without limitation, any rights or
remedies the Company may have under the ANSYS Intellectual Property Protection
Agreement or other similar agreements.


The Participant may be released from his or her obligations as stated above only
if the Committee (or its duly appointed agent) determines in its sole discretion
that such action is in the best interests of the Company and its subsidiaries.
Notwithstanding the foregoing, if the Participant has an agreement with the
Company in which any of the provisions therein are inconsistent with the
covenants set forth in this Section 6, the terms of such other agreement shall
control and shall supersede the covenants of this Section 6 but only to the
extent of such inconsistency.
7.Claw-Back of Award Proceeds. The Committee shall have the authority to
unilaterally terminate this Award and/or cause some or all of the proceeds
relating to this Award that have been received by the Participant to become
immediately due and payable by the Participant to the Company upon the
occurrence of any of the following events:
(a)    the Participant’s violation of Section 6 of this Agreement (entitled
Non-Competition and Non-Solicitation) or any other similar provisions in any
other agreement with the Company;
(b)    the material restatement of the Company’s financial statements due to
misconduct by the Participant; and/or
(c)    the material restatement of the Company’s financial statements that
results in the Participant receiving more compensation under the Award than the
Participant would have received absent the incorrect financial statements.
The determination of whether any of the foregoing events has occurred and the
extent of the application of this Section to the Participant and this Award
shall be determined by the Committee in its sole discretion.
8.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Award Notice shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 2 of the
Plan (except as otherwise expressly provided herein).
9.    Transferability. This Award is personal to the Participant, is
non-assignable and is not transferable by Participant in any manner, by
operation of law or otherwise, other than by will or the laws of descent and
distribution. The Stock to be issued upon the vesting of this Award to the
Participant shall be issued, during the Participant’s lifetime, only to the
Participant, and thereafter, only to the Participant’s beneficiary. The
Participant may designate a beneficiary


4

--------------------------------------------------------------------------------




by providing written notice of the name of such beneficiary to the Company, and
may revoke or change such designation at any time by filing written notice of
revocation or change with the Company.
10.    Section 409A.  This Award is intended as a short-term deferral, and to
not be subject to any tax, penalty, or interest under, Section 409A of the
Internal Revenue Code and the regulations promulgated thereunder.  This Award,
this Agreement and the Plan (as to the Award) shall be construed and interpreted
consistent with such intent.
11.    Tax Withholding. Any issuance of shares of Stock to a Participant shall
be subject to tax withholding. The minimum tax withholding obligation shall be
satisfied through a net issuance of shares. The Company shall automatically and
mandatorily withhold from shares of Stock to be issued to the Participant a
number of shares of Stock with an aggregate fair market value that would satisfy
the minimum withholding amount due.
12.    No Contract for Continuing Services. Neither the Plan nor this Award
Notice shall be construed as creating any contract for continued services
between the Company or any of its subsidiaries and the Participant and nothing
herein contained shall give the Participant the right to be retained as an
employee or consultant of the Company or any of its subsidiaries.
13.    Mandatory Arbitration. The Participant and the Company agree that any
dispute or claim arising out of or in any way related to (a) the Participant’s
employment with the Company, and/or (b) this Agreement or any breach hereof,
this Award, the Plan and/or any actions taken under the Plan, to the fullest
extent permitted by law, shall be submitted to and resolved by confidential,
binding arbitration by a single, neutral arbitrator. The arbitration shall be
held in the county where the Company has an office at which the Participant
provides services (for remote Participants, the nearest county where the Company
has an office) or any other locale to which the parties jointly agree. The
arbitration shall be administered by and under the auspices of JAMS in
accordance with the then-current Employment Arbitration Rules & Procedures of
JAMS (which are available at www.jamsadr.com/rules-employment). Arbitrator
selection and discovery shall be conducted pursuant to the JAMS Rules. The
arbitrator shall issue a written award setting forth the essential findings and
conclusions on which the award is based, which shall be final and binding and
judgment thereon may be entered in any court of competent jurisdiction. Other
than an amount equal to the fee for filing such an action in the local state
court, which amount the Participant shall pay toward the costs of the
arbitration, the Company shall bear the administrative, filing and forum costs
of the arbitration, including the JAMS administrative fees and the arbitrator’s
fees. Except as otherwise provided by law or in the arbitrator’s ruling, each
party shall otherwise bear its own respective attorneys’ fees and costs of the
arbitration. The Participant and the Company agree that each may bring claims
against the other only in an individual capacity, and not as a plaintiff,
claimant or class member in any purported class action, collective action or
other representative proceeding, or otherwise seeking to represent the interests
of any other person. This agreement to arbitrate shall survive any separation of
the Participant’s employment. Notwithstanding the foregoing, nothing herein or
otherwise shall preclude the Company from pursuing a court action for the
purpose of obtaining


5

--------------------------------------------------------------------------------




a temporary restraining order or other injunctive relief to enforce any
restrictive covenants the Participant has with or for the benefit of the
Company.
14.    General Release of Claims by the Participant.
(a)As a condition of and in consideration for the promises made by the Company
herein, including without limitation to provide the Award hereunder, the
Participant hereby knowingly and voluntarily releases and discharges to the
fullest extent permitted by law the Company and its past, present and future
parents, subsidiaries, affiliates, and related entities, any and all of its or
their past, present or future directors, shareholders, officers, executives,
employees, and/or agents, and/or its and their respective predecessors,
successors, and assigns (individually and collectively, the “Company
Releasees”), from and with respect to any and all claims and causes of action
whatsoever, in law or in equity, known or unknown, which the Participant ever
had, has or may have against the Company and/or any or all of the other Company
Releasees for, upon, or by reason of any matter whatsoever up to the date on
which the Participant signs this Agreement (individually and collectively,
“Claims”). The parties intend the foregoing to be a general release of any and
all Claims to the fullest extent permissible by law, including any claims
related to the Participant’s purported or perceived status as a whistleblower,
except as noted in Section 14(c) below. Notwithstanding the foregoing, nothing
herein is a release by the Participant of (A) any rights or Claims with respect
to accrued and vested benefits and/or previously awarded equity interests,
subject in each instance to the terms and conditions of any applicable plan,
grant, and/or agreement pertaining to such benefits, awards or interests and
applicable law, (B) any rights or Claims arising under or to enforce this
Agreement, or (C) any rights or Claims that, under applicable law, cannot
lawfully be released by private agreement or otherwise.
(b)    FOR CALIFORNIA RESIDENTS ONLY: In granting the foregoing release, the
Participant acknowledges that he/she has been advised to consult with legal
counsel and is familiar with the provision of California Civil Code Section
1542, a statute that otherwise prohibits the release of unknown claims, which
provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
Being aware of said Code section, the Participant hereby expressly waives any
rights the Participant may have thereunder, as well as under any other state or
federal statutes or common law principles of similar effect.
(c)    Nothing contained in this Agreement (including the foregoing general
release) limits the Participant’s ability to file a charge or complaint with any
federal, state or local governmental agency, commission or regulatory entity (a
“Government Agency”). If the Participant files any charge or complaint with any
Government Agency, if any Government Agency pursues any charge or claim on the
Participant’s behalf, or if any other third party pursues any claim or charge on
the Participant’s behalf, the Participant waives any right to


6

--------------------------------------------------------------------------------




monetary or other individualized relief (either individually, or as part of any
collective or class action); provided, however, that nothing in this Agreement
limits any right the Participant may have to receive a whistleblower award or
bounty for information provided to the Securities and Exchange Commission. The
Participant represents that he/she is not aware of any unlawful conduct or
violations of any federal, state or local law, rule or regulation by the Company
and/or any other Company Releasees or any basis to bring a charge or complaint
to any Government Agency.
15.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the
Participant at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
16.    Severability. If any provision(s) hereof shall be determined to be
illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof.
17.    Counterparts. For the convenience of the parties and to facilitate
execution, this document may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document.
18.    Time to Review and Accept; Right to Revoke; Effective Date. The
Participant is advised by the Company to consult with an attorney in connection
with this Agreement. The Participant understands that as part of his/her
agreement to release Claims against the Company and the other Company Releasees,
the Participant is releasing Claims for age discrimination under the federal Age
Discrimination in Employment Act (the “ADEA”). Accordingly, the Participant has
the right, and acknowledges that he/she has been given the opportunity, to
review and consider this Agreement for a period of twenty-one (21) days from the
Participant’s receipt of this Agreement before signing it (the “Review Period”).
For a Participant to accept this Agreement and the Award granted hereunder, the
Participant must electronically approve and accept this Agreement at
www.etrade.com at any time before the end of the Review Period. If the
Participant signs this Agreement before the end of the Review Period, the
Participant acknowledges that such decision was voluntary and that he/she had
the opportunity to consider this Agreement for the full Review Period. For the
period of seven (7) days from the date when the Participant signs this
Agreement, the Participant has the right to revoke this Agreement by written
notice to stockadmin@ansys.com, provided such notice is delivered so that it is
received at or before the expiration of the 7-day revocation period. This
Agreement shall not become effective or enforceable during the revocation
period. If timely accepted and not revoked by the Participant prior to the end
of the revocation period, this Agreement shall become effective on the first
business day following the expiration of the revocation period (the “Effective
Date”). If not timely accepted or if (after timely signing) the Participant
revokes prior to the expiration of the revocation period, this Agreement shall
not become effective and the Participant will not be entitled to or receive the
Award granted hereunder and/or such Award shall be rescinded.
19.    Knowing and Voluntary Agreement. By signing this Agreement, the
Participant acknowledges and represents that the Participant (a) has carefully
read this Agreement in its entirety; (b) is hereby advised by the Company in
writing to consult with an attorney of the


7

--------------------------------------------------------------------------------




Participant’s choice before signing this Agreement; (c) has been afforded and
has had a full and reasonable opportunity and period of time of at least 21 days
to consider the terms and conditions of this Agreement; (d) fully understands
the meaning and significance, and consequences, of all of the terms and
conditions of this Agreement (including without limitation the general release
given by the Participant in this Agreement); and (e) is signing this Agreement
knowingly, voluntarily and of the Participant’s own free will and with the
intent to be fully bound hereby.


8

--------------------------------------------------------------------------------






ANSYS, Inc.






By:
    
Name:
Title:


9

--------------------------------------------------------------------------------








The foregoing Award is hereby accepted and the terms and conditions of this
Agreement are hereby agreed to by the undersigned. Electronic acceptance of this
Award pursuant to the Company’s instructions to the Participant (including
through an online acceptance process) is acceptable.




Dated:                
Participant’s signature


Participant’s name and address:








10